[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                          JUNE 7, 2007
                                    No. 06-16104                        THOMAS K. KAHN
                              ________________________                      CLERK


                          D. C. Docket No. 06-01021-CV-BE-S

STRAUS & BOIES, LLP,


                                                                Plaintiff-Appellant,

                                            versus

E. RANDOL SCHOENBERG,
E. RANDOL SCHOENBERG LAW OFFICES,
BURRIS & SCHOENBERG, L.L.P.,


                                                               Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (June 7, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
PER CURIAM:

       After review and oral argument, we find no reversible error in the district

court’s September 14, 2006 order dismissing without prejudice Plaintiff-

Appellant’s complaint against Defendants-Appellees based on lack of personal

jurisdiction.

       AFFIRMED.




                                          2